EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. 1350 (AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002) In connection with the Quarterly Report on Form 10-Q of Mediware Information Systems, Inc. (the “Company”)for the period ended March 31, 2007, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), andMediware pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, James F. Burgess, as Chief Executive Officer of Mediware, and Mark B. Williams, as Chief Financial Officer of Mediware, hereby certify that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Mediware. Dated: May 8, 2007 /s/ James F. Burgess James F. Burgess Chief Executive Officer Dated:May 8, 2007 /s/ Mark B. Williams Mark B. Williams Chief Financial Officer
